
	
		I
		112th CONGRESS
		1st Session
		H. R. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To rescind funds appropriated to the Health Insurance
		  Reform Implementation Fund under the Health Care and Education Reconciliation
		  Act of 2010.
	
	
		1.Rescission of Health
			 Insurance Reform Implementation fundsThe unobligated balance of funds made
			 available by section 1005(b) of the Health Care and Education Reconciliation
			 Act of 2010 (Public Law 111–152; 42 U.S.C. 18121(b)) is hereby rescinded.
		
